Citation Nr: 1440964	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  By that rating action, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Portland, Oregon RO. 

In November 2013, the Veteran presented testimony during a video conference hearing before the undersigned.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  

Also developed for appellate consideration were the issues of entitlement to service connection for a left ear hearing loss disability and tinnitus.  By a July 2013 rating action, the RO granted service connection for a left ear hearing loss disability; an initial noncompensable evaluation was assigned, effective March 15, 2011--the date VA received the Veteran's initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over the issue of service connection for left ear hearing loss.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  

In adjudicating the new and material evidence claim on appeal, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  VA treatment and examination reports primarily reflect that the Veteran has been diagnosed with bipolar disorder.  However, to the extent the Veteran may carry diagnoses of other psychiatric disorders, the broad characterization of the issue, as stated in the title page, is consistent with Clemons.

The issues of entitlement to service connection for a cardiovascular disorder, diabetes mellitus, a disability manifested by peripheral neuropathy, and amputation of the right leg below the knee as secondary to diabetes mellitus have been raised by the record, but have been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, dated and signed by the Veteran in November 2013 and uploaded to his Virtual VA electronic claims file).  Therefore, the Board does not have jurisdiction over them and the claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to service connection for tinnitus was originally developed on appeal.  At the November 2013 Board hearing, the Veteran's representative indicated that service connection for this disorder had been granted by the RO approximately one month prior.  The Board has been unable to verify a grant of service connection for tinnitus.  In order to afford the Veteran and his representative the opportunity to provide proof of the grant of service connection and, if service connection has not previously been granted, the opportunity to submit written argument in support of the claim for service connection for this disability, this issue is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  At his November 2013 Board hearing, the Veteran withdrew his appeal for service connection for a right ear hearing loss disability. 
2.  In a June 1984 decision, the Board denied service connection for an acquired psychiatric disorder on the basis that the Veteran had a preexisting psychiatric disorder that was not aggravated by his period of military service.  

3.  By a final July 1997 rating action, the RO declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  

4.  The evidence received since the RO's final July 1997 rating action is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim for an acquired psychiatric disorder, to include PTSD (i.e., evidence that the Veteran's currently diagnosed bipolar disorder had its onset during his period of active military service).

5.  There is clear and unmistakable evidence demonstrating that the Veteran had an acquired psychiatric disorder existed prior to his entry into active military service; however, the evidence does not clearly and unmistakably show that an acquired psychiatric disorder was not aggravated by military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a right ear hearing loss disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The July 1997 rating decision, wherein the RO declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the final July 1997 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

4.  The Veteran's bipolar disorder was incurred during his military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal-Right Ear Hearing Loss Disability Claim

At his November 2013 Board hearing, the Veteran withdrew his appeal for service connection for a right ear hearing loss disability.  (T. at pages (pgs.) 3-4)).  As the Veteran withdrew his appeal with respect to this issue during his testimony before the Board, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the above-cited claim, and it is dismissed.  38 U.S.C.A. § 7105 (West 2002).

I. New and Material Evidence Claim

As the Veteran's application to reopen his previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD and the underlying claim for service connection for this disability are being granted in the Board's decision below, any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD.  Generally, a claim which has been finally denied in a Board decision or RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 48 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening. "  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran essentially contends that he has an acquired psychiatric disability that had its clinical onset during military service. 
 
By a July 1997 rating action, the RO declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  In denying the claim, the RO upheld a June 1984 Board decision.  In its June 1984 decision, the Board determined that the presumption of soundness had been rebutted and that there was no evidence of in-service aggravation of the Veteran's pre-existing psychiatric disability.  

The Veteran was informed of the RO's July 1997 decision that month, but did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's July 1997 rating action is, therefore, final.  38 C.F.R. § 7105. 

The Veteran sought to reopen his previously denied claim for service connection for an acquired psychiatric disability in 2008.  (See VA Form 119 Report of Contact, dated in mid-December 2008).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans, supra.  Here, the last final denial of the claim is the RO's July 1997 rating decision.  Furthermore, for purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence that was of record at the time of the RO's final July 1997 rating action,  included the Veteran's service treatment records and post-service private and VA treatment and examination reports, dated from November 1972 to August 1986.  Also of record were statements, prepared by the Veteran's parents and sister, dated in March and April 1977, respectively, and a copy of an April 1983 hearing transcript.

Evidence received since the RO's final July 1997 rating decision includes, but is not limited to, an April 2011 report, prepared by the Veteran's treating VA nurse practitioner (NP).  The VA NP noted, in part, that a December 1970 service treatment report showed that the Veteran reported having felt "shut in," apprehensive, nervous, and anxious.  It was noted that he had had some paranoid tendencies, but not hallucinations.  The examining clinician in December 1970 entered an impression of questionable schizoid personality.  The Veteran was prescribed the mood stabilizing medication, Librium.  After a review of the foregoing service treatment record, the VA NP opined that given the fact that the Veteran had manifested difficulties during active duty, has required long-term mental health care since the early 1970s, and has been diagnosed as having bipolar disorder, it was as least as likely as not that his mental illness was first evidenced while he was on active duty in the United States Marine Corps.  (See VA NP's April 2011 report).  This report is new because it was not of record at the time of the RO's July 1997 rating decision.  It is also material.  It is material because it addresses the nature and etiology of the Veteran's acquired psychiatric disorder, currently (then) diagnosed as bipolar disorder, such as his history of in-service treatment for nervousness and anxiety that necessitated him being prescribed the mood stabilizing medication, Lithium.  Accordingly, the VA NP's April 2011 report raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability, to include PTSD.  Therefore, the claim is reopened.  Shade, supra.  

Having reopened the previously denied claim for service connection for an acquired psychiatric disability, to include PTSD, in the analysis above, the Board will address the claim on its merits after a brief discussion of the laws and regulations that govern service connection claims.

Service Connection-general Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2013). 

A veteran is presumed to have been sound upon entry when no preexisting medical condition is noted upon entry into service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Accordingly, "[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexisting and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness ... the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by affirmative evidence demonstrating that there was no aggravation.  See Id.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  See Id. 

To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as a psychosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Psychosis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has been diagnosed as having schizophrenia, the tenets of 3.30(b) are applicable to his claim.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.

Merits Analysis

The Veteran seeks service connection for an acquired psychiatric disorder.  He maintains that he currently has an acquired psychiatric disorder, to include PTSD, that had its onset during his period of active military service and that it has continued since service discharge.

The Veteran's service treatment records show that he was found to have been psychiatrically "normal" during an August 1970 enlistment examination.  (See August 1970 service enlistment examination report).  On an accompanying Report of Medical History, the Veteran denied having had any nervous trouble of any sort or depression or excessive worry.  He stated that he was in "good" health.  As a psychiatric disability was not noted at the Veteran's entrance into military service in August 1970, he is presumed sound at service entrance with respect to his psychiatric condition.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (2013).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306 (2013).  Thus, and as noted above, in order to rebut the presumption of soundness there must be clear and unmistakable evidence both that the Veteran had a preexisting psychiatric disorder and that it was not aggravated during military service.  

Concerning the first prong of rebutting the presumption of soundness, the Board finds that there is clear and unmistakable evidence that the Veteran had a preexisting psychiatric condition prior to service entrance in August 1970.  A July 1973 report, prepared by Oregon State Hospital, reflects that the Veteran had initially been admitted to that facility in 1969 with problems of adjustment reaction of adolescence.   At the close of the July 1973 hospitalization, the Veteran was diagnosed as having depressive neurosis and an explosive personality.  (See July 1973 report, prepared by Oregon State Hospital).  

Based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder (adjustment reaction of adolescence) that existed prior to his entrance into service in August 1970.

Having determined that the Veteran had an acquired psychiatric disability that existed prior to service entrance in August 1970, the Board's focus now turns to whether there is clear and unmistakable evidence that the acquired psychiatric disorder was not aggravated by service.  The Board cannot find that the evidence "clearly and unmistakably" establishes that aggravation of the Veteran's preexisting acquired psychiatric disability did not occur.

As noted previously herein, the Veteran's service treatment records show that in December 1970, he reported having felt "'shut in,'" apprehensive, nervous, and anxious.  It was noted that he had had some paranoid tendencies, but not hallucinations.  The examining clinician entered an impression of questionable schizoid personality.  The Veteran was ultimately discharged from military service due to a skin disability.  

Post-service VA and private treatment records, dated from November 1972 to June 2013, reflect that the Veteran was diagnosed as having, in part, an anxiety reaction, approximately one (1) year after service discharge in October 1971.  (See November 1972 VA hospitalization report).  Subsequent treatment reports show that the Veteran had continued to seek psychiatric treatment, to include hospitalizations, for various psychiatric disorders, such as depressive neurosis and explosive personality disorder.  (See July 1973 report, prepared by Oregon State Hospital).  The Veteran was prescribed, in part, Lithium. A March 1974 VA hospitalization report reflects that the Veteran had been discharged from service for a "Neuropsychiatric problem, basically paranoid schizophrenia."   The Veteran was hospitalized at VA facilities from January to February 1975 and in April 1977.  He reported having had adjustment difficulties and nerves since he was released from service.  He was diagnosed as having, in part, schizophrenia, simple type, and anxiety neurosis, respectively.  (See VA hospitalization reports, dated from January to February 1975 and April 1977).  More recent VA treatment reports show that the Veteran's primary psychiatric diagnosis was bipolar disorder.  (See April 2011 VA Mental Disorders examination report; VA NP's April 2011 report and VA treatment record, dated in June 2013, uploaded to the Veteran's Virtual VA electronic claims file).  

In an April 2011 report, the Veteran's treating VA NP opined, after having reviewed the above-cited service treatment record, that given the fact that the Veteran had manifested difficulties during active duty, had required long-term mental health care since the early 1970s, and had been diagnosed as having bipolar disorder, it was as least as likely as not that his mental illness was first evident while he was on active duty in the United States Marine Corps.  

The Board has no reason to doubt the credibility of the VA NP.  Given that the April 2011 opinion was provided by a competent and credible medical professional, the Board assigns this opinion high probative weight.  Moreover, the evidence shows that the Veteran was seen in service for nerves and anxiety and that he was prescribed Lithium, a mood stabilizing medication.  In addition, approximately one (1) year after service discharge, the Veteran began to seek continuous mental health treatment for various psychiatric problems and received varying psychiatric diagnoses, which included treatment with Lithium.  Furthermore, the Veteran's family members also recalled a noticeable difference in the Veteran's mental health following discharge from service.  (See statements, prepared by the Veteran's parents and sister, dated in March  and April 1977).  For the reasons stated above, the Board concludes that there is no clear and unmistakable evidence that the Veteran's psychiatric disorder, however characterized, was not aggravated by his military service.  Therefore, the Board concludes service connection for an acquired psychiatric disorder, bipolar disorder, is warranted on a direct basis.


ORDER

The claim for service connection for a right ear hearing loss disability is dismissed.  

New and material evidence having been received, the claim to establish service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  

Service connection for bipolar disorder is granted. 


REMAND

As noted earlier, at the November 2013 Board video conference hearing, the Veteran's representative indicated that service connection for tinnitus, an issue which had been developed on appeal, had been granted by the RO in a rating decision approximately one month earlier.  The Board has been unable to verify the grant of service connection.  Therefore, the AOJ should, following a search of pertinent records, determine whether service connection has previously been granted for tinnitus.  If not, the Veteran's representative should be afforded the opportunity to supplement the record with information which establishes a prior grant of service connection.  If the issue remains denied, the Veteran and his representative must be afforded the opportunity to supplement the record with written argument and any additional evidence to support the claim, before it is returned to the Board.

Accordingly, the issue is REMANDED to the AOJ for the following action:

1.  Following review of pertinent records, the AOJ should provide the Veteran and his representative with written notice of whether the claim for service connection for tinnitus has previously been granted.  If service connection has not been granted, they should be afforded the opportunity to supplement the record with evidence which indicates service connection had previously been granted.  They should also be afforded the opportunity provide further evidence/argument in support of the claim to establish service connection for tinnitus.

2.  Thereafter, if further evidence/argument is submitted, the claim should be readjudicated and the AOJ should issue a supplemental statement of the case to the Veteran and his representative.  They should be afforded the opportunity to respond.  

3.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


